Citation Nr: 1641518	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  13-34 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for a skin disorder, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for a disorder of the bilateral legs manifested by severe edema, to include as a result of exposure to herbicides.

4.  Whether new and material evidence has been received to reopen a service connection claim for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to January 1981, with combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This includes a May 2010 rating decision from the RO in Houston, Texas that denied service connection for peripheral neuropathy of the bilateral lower extremities.  Also on appeal is a March 2011 rating decision from the RO in Cleveland, Ohio, which denied service connection for a skin disorder, a leg disorder manifested by severe edema and declined to reopen a previously denied claim for service connection for hypertension.  The matter was subsequently returned to the jurisdiction of the RO in Houston, Texas.  

The Veteran and his wife presented testimony at a hearing held before a DRO in June 2014, and he alone presented testimony at a videoconference hearing held before the undersigned at the Board in July 2016.  Transcripts of these hearings are associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for the skin disorder and the bilateral leg disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran's current peripheral neuropathy of the bilateral lower extremities was incurred as a result of his active duty service in Vietnam with Agent Orange exposure.  

2.  In April 1981, the RO denied the Veteran's claim of service connection for hypertension on a direct basis.  The Veteran did not file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance.
 
3.  Certain evidence received since the April 1981 decision is neither cumulative nor redundant of the evidence of record at the time of the April 1981 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection on a direct basis.

4.  Hypertension did not have its clinical onset in service or within the first post service year and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The Veteran's current peripheral neuropathy presumed to have been incurred in active service which included exposure to Agent Orange while serving in combat.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The April 1981 RO rating decision, which denied the Veteran's claim of service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014).
 
3.  Evidence received since the August 1981 RO rating decision is new and material; accordingly, the claim of service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Hypertension was not incurred or aggravated in service, and is not presumed to due to or the result of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

In regards to the peripheral neuropathy claim, the Veteran is being granted the full benefit sought with regard to the lone issue being decided herein.  Thus, there is no need to undertake any review of compliance with the VCAA for this issue.  The rest of the DTA discussion pertains to the hypertension claim. 

The RO sent the Veteran a VCAA notice letter in October 2010 prior to the March 2011 rating on appeal addressing the hypertension issue, thereby satisfying VA's notification duties in this matter.  Accordingly, VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the duty to assist the Veteran has also been satisfied in this case. All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  

Although VA did not provide the Veteran with a medical examination addressing the hypertension claim, none was required in this case.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, 
(2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, as is further discussed below, the Board has found that although new and material evidence has been received to reopen the previously denied claim for hypertension (specifically showing a current diagnosis of hypertension),  However the newly received evidence does not show that the currently diagnosed hypertension had its onset in service or within the first post service year, no does it suggest a possible link between the current diagnosed hypertension and service.  Hence no examinations are necessary.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

II.  Service Connection for Peripheral Neuropathy of the Bilateral Legs

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including peripheral neuropathy (as an organic disease of the nervous system), and cardiovascular diseases such as hypertension may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active service, early-onset peripheral neuropathy shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  The early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(6)(ii).

In this case, the Veteran served in the Republic of Vietnam during the relevant period, so exposure to herbicide is presumed. 38 C.F.R. § 3.307(a). 

Where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1041 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure  

Lay statements alone may establish evidence of the existence of an injury or disease incurred or aggravated in combat where the evidence of combat is consistent with the circumstances, conditions or hardships of service, in the absence of an official record of such incurrence or aggravation. 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d). 

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight. See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran is noted to have numerous awards confirming combat service while in Vietnam.  See, e.g., DD Form 214 (listing, among other awards, the Purple Heart).  The service treatment record do not reflect that a diagnosis of peripheral neuropathy was ever made during service, nor do the records disclose any objective findings of neurological abnormalities affecting his lower extremities.  However on his January 1981 report of medical history prior to retirement, he did report "yes" for both cramps in his legs and foot trouble.  The objective findings on the January 1981 examination prior to retirement from service revealed normal findings for his lower extremities and feet as well as for the neurological system as a whole.  
See 70 pg STRS at pages 9, 14.  

The Veteran has repeatedly stated both in written statements and in testimony during both hearings that he had contact with Agent Orange while serving as an infantry commander under combat conditions in Vietnam, noting in particular one instance where they were in a battlefield in 1969 that had been recently sprayed.  He described that subsequent to this incident he began having issues standing unless he grabbed something to stabilize himself, indicating that the problem involved his legs.  He also described issues with stumbling.  In written statements from December 2013, March 2015 and September 2015, the issues with his mobility and stability of his legs were described as beginning around 1970.  His hearing testimony of June 2014 and July 2016 he again indicated the issues with leg weakness and stability problems began around 1970.  He indicated that the stability issues with his legs were especially bad after he sat for a long time.  See July 2016 Hearing Transcript at pg 2-5, 15; see also June 2014 DRO Hearing Transcript at pg 1-7.  The Board notes that his service personnel records including his DD-214 corroborate his accounts regarding the nature of his service in Vietnam.  

Although the Board notes that the Veteran's spouse initially related a different history of the onset of certain symptoms such as instability problems beginning in 1995, it was clarified that this was when such problems became more pronounced.  See June 2014 DRO Hearing Transcript at pgs 8-9.  Regarding the relatively recent diagnosis of peripheral neuropathy the Veteran has indicated that he was unaware of the meaning of this diagnosis until recently, but had the symptoms for many years prior to this.  See Veteran's March 2014 statement.  

The report of a March 1981 VA examination contains subjective complaints of "circulation problems and numbness of all digits below 50 degrees."  He also complained of cramping in his feet and the feet turning cold.  However, neurological examination described no nerve deficits either motor or sensory.  Examination of the lower extremities was significant for findings of a temperature line and diminished pulses bilaterally for the dorsalis pedis and posterior tibial pulses with such findings suggested to be due to a partial arterial insufficiency to the feet.  

Evidence of a diagnosed peripheral neuropathy is shown in private treatment records from 2008, with a July 2008 new patient report relating a medical history and diagnosis of peripheral neuropathy with sensory ataxia.  See 74 pg recs from Dr N at pgs 7-8.  This diagnosis is repeatedly shown in the records from 2008 and 2009.  A January 2010 note from the Veteran's private physician indicated that the Veteran was filing a claim based on Agent Orange exposure with a history of direct contact to the herbicide during service which included 3 years in Vietnam.  The Veteran continued with problems with peripheral neuropathy and sensory ataxia, with a sock distribution neuropathy shown.  Id. at pg 1.  A January 2010 letter from this same doctor that was received by the RO in March 2010 indicated that the Veteran was seen to try to establish a claim based on Agent Orange exposure, but this doctor could not be certain whether Agent Orange caused his peripheral neuropathy.  The doctor noted pertinent findings that included loss of sensory, loss of proprioception and ataxia.  

In February 2010 the Veteran underwent a VA examination which noted his Vietnam service and his reports of being diagnosed with peripheral neuropathy.  The condition was said to have existed since 1970.  Symptoms due to the nerve disease were reported as tingling, numbness, abnormal sensation and weakness of the affected parts.  There was no pain, anesthesia or paralysis of the affected parts. The symptoms described occurred constantly.  He was not receiving any treatment for his condition.  The Veteran reported being unsteady on feet due to his peripheral neuropathy symptoms.  He walked slowly with short steps.

Neurological examination of the lower extremities revealed the following findings: motor function within normal limits, sensory function abnormal with findings of decreased vibration and sensation in bilateral lower extremities in stocking distribution.  Reflexes were 2+ for knee and ankle jerk bilaterally.  Although no specific peripheral nerve was identified, the Veteran presented with peripheral neuropathy in bilateral lower extremities in stocking distribution on the peripheral nerve examination.  There was sensory dysfunction demonstrated by decreased vibration and sensation bilaterally in stocking distribution, but no motor dysfunction.  The most likely peripheral nerve involved was bilateral peripheral neuropathy in stocking distribution.  The subjective factors were history of recurrent numbness and tingling in bilateral lower extremities. The objective factors were decreased vibration and sensation in bilateral lower extremities in stocking distribution.  The examiner stated that the etiology of the peripheral nerve disease is presumed exposure from Agent Orange. 

VA treatment records from 2012 through 2014 continue to show a history and assessment that includes peripheral neuropathy, which the Veteran described as starting in Vietnam.  This includes a June 2013 new patient note where the Veteran described his history of Agent Orange exposures and describe a history of peripheral neuropathy with a fall reported that he attributed to this disorder.  He reported change in sensation and poor coordination.  He was assessed with neuropathy and referred to neurology.  In April 2014 he was noted to have peripheral neuropathy with some dysesthesias in his lower extremities which he said started in Vietnam.  Examination revealed abnormal motor and decreased sensory in both feet.  The assessment was peripheral neuropathy of unknown etiology which he claimed he acquired in Vietnam.  See 53 pg CAPRI pg 18-21, 
30-33.  

The report of an October 2014 VA examination primarily focused on vascular issues involving the lower extremities but did note his history of peripheral neuropathy and included a cursory opinion stating that the examiner found no evidence of any complaints of sensory changes during the military or within one year of separation.  The examiner also stated that there is no objective documentation of peripheral neuropathy attributed to Agent Orange exposure.  

A June 2015 Occupational Medicine VA examination entered into in the Virtual VA contains an Agent Orange Checklist signed by a physician and indicated that the Veteran's peripheral neuropathy was not early onset as it was not within one year of his last exposure to Agent Orange and/or prior to May 8, 1976.  It indicated that the earliest date of claim for peripheral neuropathy was in January 2010 and that May 7, 1975 was the presumed last date of exposure.  It also indicated that STRs didn't show evidence of neuropathy in service or within one year of his last exposure.  

The Board finds the favorable opinion given by the February 2010 examination report finding that the Veteran has a peripheral neuropathy of the bilateral lower extremities as due to his Agent Orange exposure to be persuasive.  This examination is supported by the Veteran's competent and credible statements and testimony regarding having coordination issues involving his legs dating back to his service in 1970. Similar symptoms of coordination problems were later noted in private records from 2010 and VA records from 2013- 2014 that attributed such symptoms to peripheral neuropathy.  Additionally objective findings are noted to confirm issues with sensation from the neuropathy which could potentially affect his coordination; of note pertinent findings that were noted in January 2010 included loss of sensory, loss of proprioception and ataxia.  The Board is cognizant of other issues involving the lower extremities, including vascular issues subject to remand that could potentially impact the Veteran's coordination, but in affording him the benefit of the doubt, accepts that these symptoms are as likely as not attributable to the diagnosed peripheral neuropathy.  

Thus the competent medical opinion from the February 2010 VA examination coupled with the Veteran's lay statements of symptoms supports a finding that the Veteran's peripheral neuropathy is related to service, to include as due to Agent Orange exposure.  

Although the October 2014 VA examination gave an unfavorable opinion finding no objective evidence of a peripheral neuropathy subject to service connection, the Board affords this little weight as there is objective medical evidence of record which confirms the diagnosis of peripheral neuropathy and a favorable medical opinion linking this to service.  Likewise the June 2015 unfavorable opinion from occupational medicine about the etiology of his peripheral neuropathy is lent less weight as the examiner failed to consider the credible lay evidence regarding the onset of symptoms.  

Thus the Board finds that the evidence supports a grant of service connection for peripheral neuropathy of a direct basis.  The Board has resolved reasonable doubt in favor of the Veteran on this material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III New and Material Evidence to Reopen Hypertension Claim and Decision on the Merits

The Veteran is attempting to reopen a claim for entitlement to service connection for hypertension.

Despite on any decision to reopen made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b). Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

A previously disallowed claim may be reopened on the basis of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  The regulation "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service connection was previously denied for hypertension by the RO in an April 1981 rating decision.  The basis for the denial was that hypertension was not shown in the service treatment records (STRs) and was not shown on recent examination. The rating noted that at the time of a March 1981 VA examination the Veteran said that a doctor had told him some time ago that he had borderline hypertension.  However he was on no medication and all blood pressure reading on examination were within normal limits and there were no hypertensive blood pressure readings in the STRs.  

The Veteran did not file a notice of disagreement with this decision after receiving notice of it.  Additionally, no new and material evidence was received.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015) (stating that new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (finding that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

By way of reference hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2015).

The evidence previously before the RO in April 1981 included STRS that showed normal blood pressure readings throughout service including on repeated periodic examinations and he consistently denied having high or low blood press in reports of medical history.  The highest blood pressure reading was shown to be a reading of 120/90 on annual examination in April 1968.  See 70 pg STRS at pg 44.  However no diagnosis of hypertension was made at any time during service.  His blood pressure reading on the January 1981 retirement examination was 130/78 and he denied high blood pressure in the report of medical history.  

Also before the RO in April 1981 was the March 1981 VA examination which included multiple blood pressure readings; with 150/88 sitting, 146/80 recumbent, 144/80 standing, 152/82 sitting after exercise and 132/78 two minutes after exercise.  No diagnosis of hypertension was made.

Evidence after the RO's April 1981 rating includes records showing that the Veteran had a diagnosis of hypertension in 2008 many years after service.  This includes a July 2008 record of a new patient visit where he had a past medical history of hypertension noted, and a blood pressure reading of 140/80.  He was assessed with hypertension.  On follow up at the end of July 2008 his blood pressure was running high with a reading of 145/80 given, while a November 2008 record gave a reading of 150/80.  See 74 pg recs from Dr N at pgs 6-8.  Subsequent records from 2008 through 2014 repeatedly confirmed the diagnosis of hypertension, with an August 2009 record noting his blood pressure was increased due to stress from getting lost coming to the doctor's office, with readings of 160/68 and 140/80.  Similar readings of 140/80 were reported in October 2009.  In January 2010, he was described as having uncontrolled hypertension with a reading of 160/70 and he was noted to have not been taking amlodipine in some time.  He was restarted on this medication.  Id. at 1- 3.  In July 2010 he was noted to have a history of hypertension which he took Zestril for and had a reading of 137/76.  
See 23 pgs CAPRI at pg 1.  None of these records gave any indication that the hypertension began in service, within one year of service or was otherwise due to service.  

More recent evidence received after the RO's April 1981 rating includes records from 2012-2014 that continued to give a diagnosis of hypertension, with an April 2014 record describing his blood pressure as adequately controlled, with a reading of 128/66.  See 53 pg CAPRI at pg 5.  None of these recent records gave any indication that the hypertension began in service, within one year of service or was otherwise due to service.  

At his June 2014 DRO hearing the Veteran stated that he was told he had blood pressure problems in 1965 but was not put on medication.  He indicated that he went on medications for hypertension around 1992 or 1993.  Transcript at 5.  The Veteran's representative argued that the Veteran's blood pressure readings were high in 1981 which should have warranted a diagnosis of hypertension.  Id. at p 10.  

The Veteran's July 2016 hearing testimony expressed a mistaken belief that he had previously been awarded service connection for hypertension that had later been discontinued.  Transcript at 12.  He indicated that it was presently well controlled by medication.  

The evidence received since April 1981 is new in that it shows a current diagnosis of hypertension.  It is additionally material as it relates to an unestablished fact required to show entitlement to service connection, specifically a current disability.

In sum: service connection for hypertension was previously denied based in part on a determination that the Veteran had no current evidence of hypertension.  The Veteran has presented new and material evidence addressing that determination which relates to an unestablished fact required to show entitlement to service connection.  Under these circumstances, the Board must conclude that new and material evidence has been received and the claim for service connection is reopened. 

Having reopened the claim the Board now turns to decide this matter on the merits.  Even though the AOJ states that the did not reopen this issue, the Board notes in the AOJ's adjudications, to include the November 2014 supplement statement of the case, indicated that the evidence was reviewed and that hypertension was not occurred during service, nor within one year following discharge from military service.  In light of this, the Board may proceed to adjudicate the merits.

As noted above the service treatment records are silent for a diagnosis of hypertension and with the exception of the blood pressure reading of 120/90 on annual examination in April 1968, none of the blood pressure readings in the service treatment records were shown to meet the diagnostic criteria of hypertension for VA purposes.  Further although this elevated reading did meet the diagnostic criteria for diastolic hypertension, it was not confirmed by readings taken two or more times on at least three different days.  Thus this isolated elevated reading fails to meet the criteria of hypertension for VA purposes.

Additionally the evidence fails to show the onset of a compensable hypertension within one year of his 1981 discharge.  The competent medical evidence does not show evidence of a hypertension requiring medication treatment for many years after service.  Rather they show treatment for hypertension in 2008 decades after his discharge.  Nor does the medical evidence contain any opinions or findings that would suggest a link between the current hypertension and active service.  

Although the Veteran did allege that he was told once in 1965 that he had blood pressure problems in 1965 this statement is too vague to indicate whether the blood pressure problem actually met the criteria for hypertension and in the same statement he admitted that he did not begin receiving medication to treat hypertension until more than 10 years after service.  

To the extent the Veteran is alleging he had hypertension in service, his statements are not competent evidence addressing the medical questions concerning whether his hypertension began in or is related to service.  Rather, such medical questions concern knowledge of internal physical processes that extend beyond an immediately observable cause-and-effect relationship.  As such, the lay evidence is not competent to address the diagnostic criteria for hypertension or etiology in the present case and thus it carries no probative value.  To the extent the Veteran is competent to discuss having been treated for hypertension with medication he is noted to describe such medication treatment meeting the compensable rating for hypertension more than 10 years after service well outside the presumptive period.  

In light of these factors, the Board is constrained to find that the preponderance of the evidence is against a grant of service connection. The relief sought on appeal is denied.  The Board has considered the benefit-of-the-doubt doctrine; but as the evidence is not in equipoise, it does not result in any relief to the Veteran.  38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.

New and material evidence has been received to reopen a claim of service connection for a hypertension, to this limited extent, the appeal is granted. 

Entitlement to service connection for hypertension is denied.



REMAND

Regarding the remaining issues of service connection for a skin disorder and for a disorder of the bilateral legs manifested by severe edema, further development is warranted.  The Board has characterized these issues to include as a result of exposure to herbicides, although the RO denied these on a direct basis.  However a review of the statements and testimony forwarded by the Veteran in support of his claim, he appears to allege both skin problems and the legs disorder manifested by edema to be due to Agent Orange exposure.  He has repeatedly alleged that his skin problems began in Vietnam and were self-treated by him with medications commonly used to treat poison ivy.  He has also alleged swelling and discoloration of his legs also began while he was in Vietnam in 1970 following exposure to Agent Orange.  

The Board finds that the current the development regarding both issues is inadequate.  

The October 2014 VA examination provided an unfavorable opinion that the Veteran's lower extremity disorder of edema is attributable to chronic venous insufficiency.  Although a rationale determined that this was not related to service to include the leg cramps noted on the January 1981 separation examination, the examiner did not address whether it is related to Agent Orange exposure including on a direct basis.  Additionally although the examiner made note of the Veteran's statements and testimony regarding the onset of symptoms in service, to include swelling and discoloration of the legs, it does not appear that the examiner considered such lay evidence in making it's unfavorable decision.  

The Board has found the Veteran to be competent to report observable symptoms and a credible historian as to the onset of his symptoms.  Thus in light of his statements of such symptoms beginning in service another opinion is necessary that fully considers his lay history in addition to the medical evidence, including the March 1981 VA examination which raised the possibility of an arterial insufficiency affecting the Veteran's feet.  The Board also notes that the October 2014 VA examiner in determining that the findings from the March 1981 VA examination regarding temperature changes and cramping in the feet were not likely due to a vascular or arterial issue but possibly weather related, provided an opinion that it could have possibly been below 50 degrees day of the examination, but this opinion appears to be based on mere speculation about the weather during the 1981 examination.  Given the complexity of this matter the Board finds that it is appropriate to have this matter revisited by a physician who specializes in vascular disorders.

Regarding the claimed skin disorder the examiner in the October 2014 VA examination provided a cursory opinion without providing adequate rationale and again failed to consider the possibility of Agent Orange causing this disorder and also failed to consider the Veteran's lay statements and testimony about observable manifestations.  Furthermore the Board finds that the skin disorder appears to be possibly intertwined with the vascular disorder said to be causing the Veteran's leg edema.  The medical evidence has repeatedly indicated that he may have skin manifestations of the vascular condition.  Further the Board notes that the STRs do contain instances of skin abnormalities of pigmented nevi shown in periodic examinations of August 1961and February 1962 which should be addressed.  See 70 pg STRs at pg 55, 59.  Accordingly another VA examination is indicated to properly address this matter.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for appropriate VA examination(s) by a specialist in vascular disorders to assess the nature and etiology of his lower extremity disability with edema and his claimed skin disorder(s).  A copy of the letter notifying the Veteran of the date, time, and location of the examination(s) should be associated with the claims folder. 

The examiner is to review the claims to become familiar with the pertinent medical history.   The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  The examiner should address the following: 

a) Is it at least as likely as not (a 50 percent or greater probability) that a vascular disorder causing edema affecting the lower extremities began during or is causally related to service, to include as due to Agent Orange exposure or was any vascular disorder manifested to a compensable degree within one year of his discharge from service?  

b) Is it at least as likely as not (a 50 percent or greater probability) that a skin disorder began during or is causally related to service, to include as due to Agent Orange exposure.  In addressing this question please identify any and all skin disorders shown to include any shown to be manifestations of the vascular disorder affecting the bilateral lower extremities addressed in part a) above.  

All opinions are to be supported with a comprehensive rationale.  The examiner is to consider the Veteran's credible lay statements and testimony regarding the onset of leg symptoms including discoloration of the skin and swelling of the legs in service said to begin around 1970.  The examiner should also note the STRS showing evidence of pigmented nevus noted in August 1961 and February 1961 as well as any other evidence pertinent to these matters.  

2.  Thereafter, readjudicate the issues of entitlement to service connection for the bilateral leg disorder manifested by edema and the skin disorder.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


